DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-21 are pending.

Specification
The disclosure is objected to because of the following informalities: 
p. 11, line 21: “an into which the airflow is directed” appears to be a misstatement of “an outlet into which the airflow is directed” or similar.
p. 11, lines 22-23: “pipe 128” appears to be a typographical error for “pipe 126.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both a filter (Fig. 5; p. 9, line 22) and an open end (Fig. 4; p. 8, line 25).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-10, 12-16, and 20-21 are objected to because of the following informalities:  
Claim 3: In line 2, Applicant is respectfully advised to amend “ahead of” (line 2) to “on an upstream side of . . . relative to the flow path” or similar to clarify the intended perspective implied by “ahead.”
Claim 4: In line 2, Applicant is respectfully advised to amend “in front of” to “on an upstream side of . . . relative to the flow path” or similar to clarify the intended perspective implied by “in front of.”
Claim 5: In line 2, Applicant is respectfully advised to amend the claim to “by two or three baffle plates of the at least one baffle plate” to acknowledge the antecedent of claim 2.
Claim 6 is objected to upon the same basis as claim 3 (“ahead of”). In addition, Applicant is respectfully advised to amend “a spray nozzle” to “a respective spray nozzle of the at least one spray nozzle” or similar to acknowledge the antecedent of claim 1. In addition, Applicant is respectfully advised to add text to clarify that the “at least one baffle plate” of claim 2 is limited to plural baffle plates, noting that “each” presupposes more than one baffle plate, a condition which is not clearly recited previously. It is noted the definition of “each” is “being one of two or more distinct individuals having a similar relation and often constituting an aggregate” (Meriam-Webster, emphasis added).
Claim 7 is objected to upon the same basis as claim 4 (“in front of”). In addition, Applicant is respectfully advised to amend “a spray nozzle” to “a respective spray nozzle of the at least one spray nozzle” or similar to acknowledge the antecedent of claim 1. As in claim 6, Applicant is respectfully advised to add text to clarify that the “at least one baffle plate” of claim 2 is limited to plural baffle plates (see “each baffle plate”).

Claim 9: Applicant is respectfully advised to amend each instance of “the floor” to “the floor section” to maintain consistency with the chosen term of claim 8. Applicant is respectfully advised to amend each instance of “the baffles” to “the baffle plates” and to provide text which clarifies that the “at least one baffle plate” is to be construed as plural baffle plates in this claim. Applicant is respectfully advised to amend “that upper edge” to replace the pronoun “that” to increase clarity.
Claim 10: Applicant is respectfully advised to amend each instance of “the floor” to “the floor section” to maintain consistency with the chosen term of claim 8.
Claim 12: Applicant is respectfully advised to amend “the at least one baffle plates are located” to “the at least one baffle plate is located” to maintain consistency with claim 2.
Claim 13: Applicant is respectfully advised to amend “the baffle plates comprise” to “the at least one baffle plate comprises” to maintain consistency with claim 2.
Claims 14: Applicant is respectfully advised to amend “the spray nozzles are provided” to “the at least one spray nozzle is provided” to acknowledge the antecedent of claim 1.
Claim 15: Applicant is respectfully advised to amend “the spray nozzles are directed” to “the at least one spray nozzle is directed” to acknowledge the antecedent of claim 1.
Claim 16: Applicant is respectfully advised to amend “the liquid is water or water-based” to “the liquid is water or a water-based solution” or similar so that the alternatives are the same part of speech.
a gas flow” to provide the missing article.
Claim 21: Applicant is respectfully advised to amend “the filter” to “the at least one filter” to acknowledge the antecedent of claim 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the material” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this limitation will be interpreted as “a material.”
Claims 2-21 are rejected because of their dependence from claim 1.
Claim 3: The claim recites, “in which the spray nozzle is located ahead of the baffle plate.” These limitations are unclear for the following reasons: 
“The spray nozzle” lacks sufficient antecedent basis. Since the antecedent of “at least one spray nozzle” (claim 1, line 3) can include two or more nozzles, it is unclear what “the” spray nozzle referenced by the claim is.
“The baffle plate” lacks sufficient antecedent basis. Since the antecedent of “at least one baffle plate” (claim 2, line 3) can include two or more baffle plates, it is unclear what “the” baffle plate referenced by the claim is.
For the purposes of examination only and in view of the figures (e.g., Fig. 4), the claim will be interpreted as “in which a spray nozzle of the at least one spray nozzle is located on an upstream side of a baffle plate of the at least one baffle plate relative to the flow path.” See the objection above.
Claim 4 is rejected upon the same basis as claim 3 (“the spray nozzle”; “the baffle plate”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (WO 2015/104400 A1, hereinafter “Spencer”) in view of Tiwari et al. (US 2011/0120010 A1, hereinafter “Tiwari”), and as evidenced by Drummond et al. (US 2,998,465, hereinafter “Drummond”).
Regarding claim 1, Spencer discloses a thermal treatment unit 46 (i.e., an apparatus) that is a pyrolysis unit (Fig. 2; p. 6, lines 1-2; p. 6, last para.) for the disposal of refuse (p. 1, lines 3-4) (i.e., a materials recycling apparatus; a heat treatment chamber for processing the material at an elevated temperature) that produces an output that is a combination of syngas and combustible oils that are fed to a boiler 48 for heating a working fluid (p. 6, last para.) (i.e., the chamber having a vent leading via a heat exchanger). 
However, Spencer does not explicitly disclose a vent leading to a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path, and a supply of liquid to the or each spray nozzle.
Tiwari discloses a gasifier 11 that produces syngas from a carbonaceous fuel (Fig. 1; [0026]). Tiwari teaches component 46 that acts as a scrubber 19 (Fig. 2; [0032]) that receives syngas 47 through an opening 53 ([0033]) and passes the gas around a baffle 64 that increases the flow path of the syngas and a quench ring 68 for directing a cooling fluid ([0037]) to remove entrained particulates from the syngas ([0044]), wherein a quench ring is known in the art to customarily comprise individual spray nozzles to obtain a uniform pattern of quenching liquid in a quench zone, as evidenced by Drummond (col. 4, lines 52-55) (i.e., a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path, and a supply of liquid to the or each spray nozzle). Tiwari teaches that a scrubber can remove particulates from a syngas produced by a gasification chamber ([0023]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer by providing a vent leading to a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow Tiwari because (1) Spencer teaches a thermal treatment unit that produces syngas (Spencer, p. 6, lines 29-30), (2) a scrubber can remove particulates from a syngas produced by a gasification chamber (Tiwari, [0023]), and (3) a scrubber comprising a disrupted flow path and nozzles for quenching a syngas can increase a flow path of the syngas wherein particulates are removed from the syngas (Tiwari, Fig. 2; [0037], [0044]).

Regarding claim 2, Tiwari teaches a baffle 64 that increases (i.e., disrupts) a flow of syngas (Fig. 2; [0037]).

Regarding claim 3, Tiwari teaches a quench ring 68, and therefore spray nozzles, that are upstream (i.e., ahead) of the baffle (Fig. 2; [0037]).

Regarding claim 16, Tiwari teaches that the cooling fluid can be water ([0027]).

Claims 4-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari, as applied to claim 2 above, and further in view of Wang (CN105214426A).
Regarding claim 4, Spencer in view of Tiwari does not explicitly disclose a spray nozzle that is located above and in front of a baffle plate.
Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber). Wang teaches that the device comprises staggered baffle plates 2 and baffle plates 4, between which are nozzles 3 for spraying absorption liquid 8 between the baffles ([0020]), wherein nozzles immediately upstream of baffle plates 4 are above said baffle plates (Fig. 1, noting inlet pipe 7, [0020]). Wang teaches that a scrubber having a space divided by multiple baffles has the effect of multi-stage dust removal ([0013]).
Spencer in view of Tiwari by providing a spray nozzle that is located above and in front of a baffle plate as taught by Wang because a scrubber of this configuration has a space divided by multiple baffles, thereby effecting multi-stage dust removal (Wang, [0013]).

Regarding claim 5, Wang teaches six baffles (Fig. 1), so Wang teaches a flow path that is disrupted by two and three baffles.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing a flow path that is disrupted by two and three baffles as taught by Wang because a scrubber of this configuration has a space divided by multiple baffles, thereby effecting multi-stage dust removal (Wang, [0013]).

Regarding claim 6, the embodiment taught by Wang features at least one nozzle that is upstream of each respective baffle plate (Fig. 1).

Regarding claim 7, Wang teaches nozzles 3 that comprise extensions that extend from the inside to the outside of a box body 1 of the device to an absorption liquid pipe 11 (Fig. 1; [0020]), and these extensions can be regarded as components of the nozzles. Therefore, the nozzles of Wang can be regarded as being located above and in front of or upstream of each baffle plate.

Wang teaches a bottom plate 12 ([0021]) (i.e., a floor section) below a flow path wherein a lower edge of each baffle is spaced from the floor section (Fig. 1). Wang teaches that this configuration facilitates the discharging of sludge from the device ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing a scrubber that includes a floor section below a flow path, wherein a lower edge of each baffle is spaced from the floor section along at least a part of that edge as taught by Wang because a scrubber of this configuration can discharge sludge (Wang, [0024]).

Regarding claim 9, Wang teaches an overflow pipe 5 ([0021]) to prevent absorption liquid 8 from entering the intake pipe 7 ([0022]) (i.e., a drain allowing escape of the liquid from the scrubber from a level which is a preset distance above the internal level of the floor, wherein the lower edges of the baffles are spaced from the floor by distances that are alternately greater than and less than the preset distance, and the baffles whose lower edges are spaced from the floor by less than the preset distance have an upper edge that is spaced from a roof section of the scrubber along at least a part of that upper edge). 

Regarding claim 12, Wang teaches that the device comprises and air inlet pipe 7 and an air outlet 10 that is above the air inlet pipe ([0013]), so the flow path of the scrubber of Wang is generally upwards from a scrubber inlet toward a scrubber outlet. Wang teaches baffle plates 2 ([0020]) that are in a higher place than the inlet pipe 7, so these baffle plates can be regarded as being located above a scrubber inlet. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari and Wang, as applied to claim 9 above, and further in view of Perez (US 3,856,487).
Spencer in view of Tiwari and Wang does not explicitly disclose a drain that comprises a conduit that extends upwardly through the floor with an open end standing proud of the floor by the preset distance.
Perez teaches a gas scrubber having a sump section 43 (Fig. 2; col. 5, lines 1-3) comprising a drain pipe 54 with an upper pipe section 55 connected by a threaded connector 56 to the drain pipe (col. 5, lines 21, 25-26), wherein the drain pipe extends upwardly from a floor 37 (col. 4, line 30) (collectively, a drain comprising a conduit that extends upwardly through the floor with an open end standing proud of the floor by the preset distance). Perez teaches that a drain of this configuration allows for the drain height to be altered to control the level of liquid in the sump (col. 5, lines 26-28).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari and Wang by providing a drain that comprises a conduit that extends upwardly through the floor with an open end standing proud of the floor by the preset distance as taught by Perez because (1) a drain of this configuration allows for the drain height to be altered to control the level of liquid in the sump (Perez, col. 5, lines 26-28), and (2) such a drain can be set to a preset level above a floor section.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari, as applied to claim 1 above, and further in view of Wang.
Regarding claim 11, Spencer in view of Tiwari does not explicitly disclose a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet. 
Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber). Wang teaches that the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet as taught by Wang because (1) a flow path that is changed by baffles enhances separation (Wang, [0013]), and (2) a change in direction at the end of a flow path in the upward direction to a top-mounted outlet  results in a generally upwards flow path from a scrubber inlet toward a scrubber outlet (Wang, Fig. 1).

Regarding claim 15, Wang teaches spray nozzles that are directed in a downwards direction (Fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari, as applied to claim 1 above, and further in view of Wang.
Spencer in view of Tiwari does not explicitly disclose a flow path that is disrupted in that it does not comprise a straight line path.
Wang discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber). Wang teaches that the device comprises staggered baffle plates 2 and baffle plates 4 ([0020]) that create the effect of multi-stage dust removal ([0013]). Through the flow path extending between the baffles (i.e., the disrupted flow path), the flow path can be regarded as lacking a straight line path (Fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing a flow path that is disrupted in that it does not comprise a straight line path as taught by Wang because a Wang, [0013]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari, as applied to claim 1 above, and further in view of Cheng (US 5,570,644).
Spencer in view of Tiwari does not explicitly disclose a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet. 
Cheng discloses a scrubber unit (Fig. 1; col. 1, line 59) for scrubbing particulates from an exhaust gas (col. 1, lines 7-8; col. 4, line 11). Cheng teaches that the exhaust gas 13 (col. 2, line 34) flows upward from a duct 12 (i.e., an inlet) to an outlet (top of Fig. 1) along a tortuous path (Fig. 2; col. 1, lines 61-62) that provides a scrubbing action (col. 4, lines 9-16).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet as taught by Cheng because a scrubber so configured can subject gas to a scrubbing action (Cheng, col. 4, lines 9-16).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari, as applied to claim 2 above, and further in view of Cheng, and as evidenced by Jacobs et al. (US 6,098,965, hereinafter “Jacobs”).
Regarding claim 12, Spencer in view of Tiwari does not explicitly disclose a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet, and at least one baffle plate that is located above the scrubber inlet.
Cheng discloses a scrubber unit (Fig. 1; col. 1, line 59) for scrubbing particulates from an exhaust gas (col. 1, lines 7-8; col. 4, line 11). Cheng teaches that the exhaust gas 13 (col. 2, line 34) flows upward from a duct 12 (i.e., a scrubber inlet) to an outlet (top of Fig. 1) along a tortuous path (Fig. 2; col. 1, lines 61-62) defined by collection trays 37 (col. 3, lines 3-5) that provides a scrubbing action (col. 4, lines 9-16), wherein the collection plates can be regarded as baffle plates since they deflect the gas (i.e., they are baffles) and they were known in the art to comprise plates, as evidenced by Jacobs (col. 11, lines 58-59; col. 12, lines 17-18).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing a flow path of a scrubber that is generally upwards from a scrubber inlet toward a scrubber outlet, and at least one baffle plate that is located above the scrubber inlet as taught by Cheng because a scrubber so configured can subject gas to a scrubbing action (Cheng, col. 4, lines 9-16).

Regarding claim 13, Cheng teaches gaps 38, 39, 40 created by the collection trays through which the gas flows (i.e., baffle plates comprising apertures) that define a flow path that is non-aligned with duct 12 (Fig. 1) (i.e., the scrubber inlet).

Regarding claim 14, Cheng teaches jetting nozzles 55, 58, and 61 (col. 3, line 31, 39, 49) that are mounted below the collection trays 37 (i.e., spray nozzles are provided on an underside of baffle plates).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari, as applied to claim 1 above, and further in view of Kooiman et al. (US 5,028,241).
Spencer in view of Tiwari does not explicitly disclose a liquid that is water containing a detergent composition.
Kooiman discloses a gasifier system that pyrolyzes a waste (col. 1, lines 60, 63; col. 5, line 64) that utilizes a scrubber 14 that creates a tortuous path using baffles (col. 8, lines 30-31, 39-40). Kooiman teaches that the skilled practitioner may find it advantageous to use an aqueous solution in the scrubber that includes detergents (col. 9, lines 6-8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing a liquid that is water containing a detergent composition as taught by Kooiman because the skilled practitioner may find it advantageous to use an aqueous scrubbing solution that includes detergents (Kooiman, col. 9, lines 6-8).

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Tiwari, as applied to claim 1 above, and further in view of Liu (CN202382327U).
Spencer in view of Tiwari does not explicitly disclose a flow path that includes at least one filter (claim 19), wherein the filter is located after the spray nozzle or nozzles (claim 20).
Liu discloses a spray chamber comprising staggered baffles (Fig. 1; [0017], [0024]) for purifying air ([0002]) (i.e., a scrubber comprising a disrupted flow path). Liu teaches the providing of a gas-liquid filter screen to further ensure the cleanliness of the discharged air ([0012], [0026]) that is located downstream of a spray head 62 ([0023]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Spencer in view of Tiwari by providing at least one filter (claim 19), wherein the filter is located after the spray nozzle or nozzles (claim 20) as taught by Liu because (1) a filter screen can further ensure the cleanliness of the discharged gas (Liu, [0012], [0026]), and (2) because Liu teaches that such a filter is positioned downstream of spray heads prima facie obvious to provide such a filter downstream of a spray nozzle in the embodiment taught by Spencer in view of Tiwari and Liu.

Additional Claim Objection
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 21. The concept of a materials recycling apparatus comprising a heat treatment chamber for processing the material at an elevated temperature, the chamber having a vent leading via a heat exchanger to a scrubber comprising a disrupted flow path, at least one spray nozzle directed towards the disrupted flow path, and a supply of liquid to the or each spray nozzle (claim 1), wherein the flow path includes at least one filter (claim 19) that is located after the spray nozzle or nozzles (claim 20), wherein the scrubber comprises a housing divided longitudinally by a dividing wall, the housing having an inlet located on one side of the dividing wall, and an aperture in the dividing wall, wherein the inlet receives gas flow from the vent, the disrupted flow path leads from the inlet to the aperture, and the filter is located on the opposite side of the dividing wall (claim 21) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Spencer (WO 2015/104400 A1), which discloses a thermal treatment unit 46 (Fig. 2; p. 6, lines 1-2; p. 6, last para.) that feeds a combination of syngas and combustible oils to a boiler 48 for heating a working fluid (p. 6, last para.) (i.e., heat exchanger). Tiwari US 2011/0120010 A1) makes prima facie obvious the providing of a disrupted flow path and spray nozzles to such a system (Tiwari, [0037]), and Liu (CN202382327U) makes obvious the providing of a filter screen downstream of the disrupted flow path (Liu, [0012], [0026]). However, none of the cited prior arts suggest a housing divided longitudinally by a dividing wall, the housing having an inlet located on one side of the dividing wall, and an aperture in the dividing wall, wherein the inlet receives gas flow from the vent, the disrupted flow path leads from the inlet to the aperture, and the filter is located on the opposite side of the dividing wall.
Other close prior art, Wang (CN105214426A), discloses a smoke exhaust and dust removal device (Fig. 1; [0020]) for removing dust from a gas using an absorbing liquid sprayed by nozzles ([0011] (i.e., a scrubber) between staggered baffle plates 2 and baffle plates 4 (Fig. 1; [0020]). However, Wang also does not suggest the claimed configuration. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772